COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              KRISTIN L. BURNS
                                                                                 MEMORANDUM OPINION*
              v.        Record No. 0222-14-4                                          PER CURIAM
                                                                                   SEPTEMBER 9, 2014
              KENNETH W. SULLIVAN


                                       FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                              Charles E. Poston, Judge Designate

                                  (Kristin L. Burns, pro se, on brief).

                                  No brief for appellee.


                        Kristin L. Burns appeals a custody and visitation order in which the trial court “confirmed”

              that legal and physical custody of the minor children will continue with Kenneth W. Sullivan and

              denied visitation to Burns. Burns includes fifteen assignments of error relating to the underlying

              proceeding in her amended opening brief. Upon reviewing the record and amended opening brief,

              we conclude that this appeal is without merit. Accordingly, we summarily affirm the decision of

              the trial court. See Rule 5A:27.

                                                             BACKGROUND

                        Burns and Sullivan have two minor children. In 2011, Burns initiated a divorce action

              against Sullivan, and according to the trial court, the litigation “has continued unabated ever

              since.”




                        *
                            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       In this appeal, Burns sought enforcement of the trial court’s previous spousal support

order and modification of custody and visitation. Sullivan also asked the trial court to modify

spousal support and visitation.

       On December 17, 2013, the trial court heard evidence and argument and issued an oral

opinion. On January 3, 2014, the trial court entered a memorandum order. After reviewing the

factors in Code § 20-124.3, the trial court held that Sullivan would continue to have legal and

physical custody of the minor children. It also denied visitation to mother and ordered that she

be “evaluated for her mental health status and for parental fitness by a licensed clinical

psychologist or psychiatrist approved by the Court . . . .” The trial court indicated that after such

evaluation, Burns may petition the court for visitation. Furthermore, the trial court held that

there were no material circumstances warranting a change in spousal support and found that

Sullivan was in arrears for spousal support in the amount of $4,449 as of December 17, 2013.

       At the conclusion of the December 17, 2013 hearing, Burns was served with an order to

show cause “why she should not be prohibited from filing further pleadings in any Court in the

Commonwealth of Virginia unless she is represented by counsel or has received permission to

file from a judge of the court in which she seeks to file a pleading.” The show cause hearing was

scheduled for February 10, 2014.

       Burns subsequently filed a “Petition to Set Aside Order to Show Cause and Ruling from

December 17, 2013, Hearing; and for Injunctive Remedy Pending Equitable Rehearing or

Equitable Review of Case 2011-06251 and Related Cases” (“petition to set aside”). On January

13, 2014, the trial court denied Burns’ petition to set aside.

       This appeal followed.

                                            ANALYSIS

                     “We have many times pointed out that on appeal the
               judgment of the lower court is presumed to be correct and the
                                                 -2-
               burden is on the appellant to present to us a sufficient record from
               which we can determine whether the lower court has erred in the
               respect complained of. If the appellant fails to do this, the
               judgment will be affirmed.”

Smith v. Commonwealth, 16 Va. App. 630, 635, 432 S.E.2d 2, 6 (1993) (quoting Justis v.

Young, 202 Va. 631, 632, 119 S.E.2d 255, 256-57 (1961)).

       “When the appellant fails to ensure that the record contains transcripts or a written

statement of facts necessary to permit resolution of appellate issues, any assignments of error

affected by such omission shall not be considered.” Rule 5A:8(b)(4)(ii).

       Here, a transcript or a written statement of facts complying with Rule 5A:8 is

indispensable to a review of Burns’ assignments of error. See Anderson v. Commonwealth, 13
Va. App. 506, 508-09, 413 S.E.2d 75, 76-77 (1992); Turner v. Commonwealth, 2 Va. App. 96,

99-100, 341 S.E.2d 400, 402 (1986). The record does not contain any transcripts filed in

accordance with the Rules of Court with the circuit court clerk’s office. Pursuant to Rule

5A:8(a), a “transcript of any proceeding is a part of the record when it is filed in the office of the

clerk of the trial court within 60 days after entry of the final judgment.” Burns attached a copy

of a transcript from the December 12, 2013 hearing and a partial transcript of the December 17,

2013 hearing to her petition to set aside. The December 17, 2013 transcript was redacted.

Neither transcript was filed in accordance with the Rules of Court with the clerk’s office, so they

are not considered part of the record.

       In addition, Burns failed to provide this Court with an appendix when she filed her

opening brief. On April 3, 2014, the Court entered a show cause order asking Burns why the

appeal should not be dismissed for her failure to file an appendix as required by Rule 5A:25.

The Court also noted Burns’ failure to comply with Rules 5A:4 and 5A:20 in her opening brief,

but allowed her to file an amended opening brief. Burns was admonished not to alter her

opening brief, other than to bring it into compliance with the Rules of Court.
                                                 -3-
       On April 21, 2014, Burns filed an amended opening brief and appendix. The appendix is

approximately forty pages long and contains a list of various documents. The appendix does not

include any pleadings, the judgment appealed from, other orders entered in the case, exhibits, or

transcripts. Accordingly, Burns failed to provide us with an adequate appendix to enable us to

address her assignments of error.

               The appendix must include “any testimony and other incidents of
               the case germane to the questions presented,” Rule 5A:25(c)(3),
               and “exhibits necessary for an understanding of the case that can
               reasonably be reproduced,” Rule 5A:25(c)(6). “The appendix is a
               tool vital to the function of the appellate process in Virginia. . . .
               By requiring the inclusion of all parts of the record germane to the
               issues, the Rules promote the cause of plenary justice.” Thrasher
               v. Burlage, 219 Va. 1007, 1009-10, 254 S.E.2d 64, 66 (1979) (per
               curiam). Thus, the filing of an appendix that complies with the
               Rules, is “essential to an informed collegiate decision.” Id.

Patterson v. City of Richmond, 39 Va. App. 706, 717, 576 S.E.2d 759, 764-65 (2003).

       Burns asks this Court to consider her appeal based on the ends of justice “not being

served.” However, she had the responsibility to provide a complete record to the appellate court.

Twardy v. Twardy, 14 Va. App. 651, 658, 419 S.E.2d 848, 852 (1992) (en banc). This Court

“will not search the record for errors in order to interpret the appellant’s contention and correct

deficiencies in a brief.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239

(1992). Nor is it this Court’s “function to comb through the record . . . in order to ferret-out for

ourselves the validity of [appellant’s] claims.” Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366
S.E.2d 615, 625 n.7 (1988) (en banc). “Even pro se litigants must comply with the rules of

court.” Francis v. Francis, 30 Va. App. 584, 591, 518 S.E.2d 842, 846 (1999).

       Furthermore, Burns failed to comply with Rule 5A:20. She failed to include a table of

contents and table of authorities as required by Rule 5A:20(a). The opening brief does not

include a “clear and concise statement of the facts that relate to the assignments of error”

pursuant to Rule 5A:20(d). Burns failed to include the standard of review relating to each
                                                -4-
assignment of error as required by Rule 5A:20(e). In addition, Burns failed to include her relief

sought in her amended opening brief. She asks the Court to “reference” her response to the

request to show cause because she included additional relief requested in that document. Rule

5A:20 requires that an appellant include the relief she requests in her opening brief, and we will

not consider other documents for additional relief requested.

       We find that Burns’ failures to comply with the rules of this Court, as discussed above,

are significant, so we will not consider her assignments of error. See Fadness v. Fadness, 52
Va. App. 833, 851, 667 S.E.2d 857, 866 (2008) (“If the parties believed that the circuit court

erred, it was their duty to present that error to us with legal authority to support their

contention.”); Parks v. Parks, 52 Va. App. 663, 664, 666 S.E.2d 547, 548 (2008).

                                           CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                             Affirmed.




                                                 -5-